Title: From James Madison to Thomas Jefferson, 15 August 1806
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange Aug. 15. 1806

I left Washington on the morning of the 6th. and ended my journey on Saturday evening.  Having received no  communications from the office before the mail which arrived the day before yesterday, and concluding that your trip to Bedford was probably undertaken about this time I have been the less in a hurry to trouble you with a letter.  I now inclose several papers transmitted by Mr. Wagner.  Among them is a letter from Cathcart & another from the Mayor of N. York explaining the situation of the refractory Tunisians.  If the answer to that of the Mayor which is inclosed, be approved, I must beg the favor of you to forward it as addressed to Mr. Wagner.
I found at the post office your favor of the 2d. instant.  In the answer to the King of Wurtemburg, I have taken the liberty to pencil an alteration relieving it from the appearance of admitting a right in every Govt. to new model itself, independently of the nation.  If the change of idea be thought for the better, you will be able to improve the expression, and will either send it back to me, or forward this directly to the office to be prepared for your signature, as you may chuse.  Just as I was starting from Washington I recd. the inclosed letter from Dr. Thornton disclosing the perturbation excited in his mind, by some of the operations of Mr. la Trobe.  With perfect respect & attachment I remain yrs. 

James Madison


The drouth here continues with a severity truly distressing

